Title: From David Humphreys to Elisha Sheldon, 26 September 1782
From: Humphreys, David
To: Sheldon, Elisha


                  
                     
                     Sir
                      Head Quarters Septr 26th 1782
                  
                  Instead of being with your Corps at the White Plains between sunset & dark tomorrow Evening, as mentioned to you in the Commander in Chief’s Letter of yesterday’s date; it is his pleasure, that you should be with your Legion by 2 OClock P.M. tomorrow at the House where Lord Stirling quartered the last Campaign, (the name of the family I know not, but you will readily recollect it to have been between the 1st & 2nd Lines of the American Army).
                  The General having rode out, has left it in charge with me, to communicate this Order, and to desire, you will be punctual in the Execution of it, as to time & place.  I am Sir With great regard & esteem Your Most Obedt Servt
                  
                     D. Humphrys Aid de Camp
                     
                  
               